Citation Nr: 1218720	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the calculated amount of $22,836.00 to include whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The COWC declined to grant the Veteran's request to waive an overpayment of pension benefits in the amount of $22,836.00.

The Veteran was scheduled for a videoconference hearing before a member of the Board in October 2011.  However, the Veteran failed to appear for the hearing, and he has not provided an explanation for his absence or submitted a request for another hearing.  Therefore, the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran has challenged the validity of the debt in this case, and has argued that the creation of an overpayment was through no fault of his own.  The Veteran specifically argued that he believed that he was entitled to the benefits at issue.  See, e.g., statements received in October 2010, and April 2011.  Although the statement of the case terms the issue as to whether the debt was valid, the discussion essentially focused on waiver requirements and not specifically on how the debt was created.  See also September 2010 COWC decision.  The question of the validity of the debt must be specifically discussed and adjudicated by an agency of original jurisdiction.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2011); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

The record also shows that the Veteran received requests for information from the RO pertaining to his overpayment, including Medical Expense Reports for the period from November 2007 through December 2010, a Financial Status Report, and an attendant affidavit from the Veteran's caregiver, L.R.H.  This information is vital to the overpayment creation issue in this case.  However, the Veteran did not provide the requested information, or his submissions were incomplete.  Therefore, on remand, he should be afforded an additional opportunity to submit the requested information in order to fully develop his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The COWC should request the Veteran to provide the following information and documents:

a)  Completed Medical Expense Report forms for the period from November 2007 through December 2007, and for the years 2008, 2009, and 2010; and

b)  An attendant affidavit from his caregiver, L.R.H, which documents the services she provided to the Veteran, the approximate dates of those services, and the amount of compensation she received; and

c)  A completed Financial Status Report.  

2.  The COWC should then review the expanded record and adjudicate the threshold question of whether the overpayment of benefits at issue was properly created including what benefits were due the Veteran and what was actually paid, the specific basis for this benefits determination, and the resulting amount of any overpayment. 

3.  If an overpayment is found to have been properly created, the COWC should then, if necessary, complete any additional development deemed appropriate, review the record, and determine if waiver of the overpayment is warranted. 

4.  If the COWC's determination remains adverse to the Veteran, he should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 







						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



